          Case 1:14-cv-00493-VSB Document 239 Filed 05/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT                                                      5/9/2019
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
TIMOTHY ANDEW MCCAFFREY,                                       :     14-CV-00493 (VSB) (RWL)
                                                               :
                                    Plaintiff,                 :     ORDER
                                                               :
                  - against -                                  :
                                                               :
GATEKEEPER USA, INC.,                                          :          :

                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

         As previously explained to the parties, all discussions between the parties or

between the parties and the Court regarding potential settlement of this matter, including

the terms of any such potential resolution, shall be kept confidential and not shared with

persons outside the litigation or as may be necessary to fund a potential resolution.

Violation of this Order may result in a finding of contempt of court and consequent

penalties.


                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE


Dated:           May 9, 2019
                 New York, New York




                                                        1
        Case 1:14-cv-00493-VSB Document 239 Filed 05/09/19 Page 2 of 2




Copies transmitted to all parties via email and mailed to:

       Timothy Andrew McCaffrey
       328 East 11th Street #10
       New York, NY 10003
       timothyandrew@gmail.com

       John Leontakianakos
       28 McLane Drive
       Dix Hills, NY 11746
       johnl@gatekeeperusainc.com

       John Seetoo
       180 Montague Street #34D
       Brooklyn, NY 11201
       asgardintl@yahoo.com




                                            2
